                   Case 1:20-cv-10832-AT-SN Document 271 Filed 07/30/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                               __________ DistrictofofNew York
                                                                       __________


          Securities and Exchange Commission                   )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-10832-AT-SN
                   Ripple Labs, Inc., et al.                   )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Securities and Exchange Commission                                                                            .


Date:          07/30/2021                                                               /s/ Pascale Guerrier
                                                                                         Attorney’s signature


                                                                                    Pascale Guerrier - PG6763
                                                                                     Printed name and bar number
                                                                               Securities and Exchange Commission
                                                                                          Brookfield Place
                                                                                   200 Vesey Street, Suite 400
                                                                                       New York, N.Y. 10281
                                                                                               Address

                                                                                        guerrierp@sec.gov
                                                                                            E-mail address

                                                                                          (212) 336-5473
                                                                                          Telephone number



                                                                                             FAX number
